WARKER, Circuit Judge
(dissenting). No fact or circumstance-has been called to our attention which indicates that, while the above set out article 2341 of the Civil Code was in force in Panama and Colombia prior to the acquisition of the Canal Zone by the United States,. *655it was understood or administered as having the effect of giving a civil right of action for the' death of a human being caused by the wrong or negligence oí another. So far as the writer is informed, no court or commentator whose opinion on the subject would be entitled to weight has expressed the opinion that that provision, standing by itself, gives such a right oí action. The only disclosed recognition of the existence of such a right of action as a part of the law of Panama was after the United States acquired dominion over the Canal Zone, and was based on enactments which have not become part of the law of the Canal Zone. By ¡he criminal law of Colombia and Panama, which was not continued in force in the Canal Zone, one guilty of a crime including homicide, may, in criminal proceedings against him for the offense, be adjudged to make reparation to another who was damaged or in-, jured thereby. Such an award, so made, is an enforcement of a provision of the public criminal law, though a private person is a beneficiary of such enforcement.
The language used in the article mentioned certainly does not plainly disclose an intention to give a right of action for wrongful death. A provision of the Louisiana Civil Code, equally, if not more, comprehensive in its terms, and which contains nothing indicating that it deals only with offenses or faults involving penal consequences, was held not to give such a right of action. In view of the generality of the language of the provision, the absence of any satisfactory showing that, during the long period of time it was in force prior to the acquisition of the Canal Zone by the United States, the effect was accorded to it of giving a civil right of action for wrongfully or negligently causing the death of a human being, is not without weight in determining the meaning to be given to it as part of the law of Panama which was continued in force in the Canal Zone. The avowed purpose was to continue in force existing private law with which the inhabitants of the acquired territory were familiar. To give a provision of such law so continued in force a meaning not clearly expressed by its language and which, prior to the change of sovereignty, it was not understood to have, practically would amount to changing the law. It is disclosed that, before the change of sovereignty, a familiar incident of criminal proceedings in the territory affected by the change was an adjudication that the wrongdoer make reparation to one who was injured by the commission of the crime, even if the crime was a homicide. It is not disclosed that, prior to the change of sovereignty, the provision in question had acquired the status of familiar law having the effect of giving a civil right of action for wrongfully causing the death of a human being.
Under the common law a civil right of action for wrongfully causing the death of another does not exist in the absence of a statute giving it. The Harrisburg, 119 U. S. 199, 7 Sup. Ct. 140, 30 L. Ed. 358. Common-law principles are not be ignored, in dealing with provisions of a system of private law, not of common-law origin, which is kept in force by the United States in territory acquired from another sovereignty. Panama Railroad Co. v. Bosse, 249 U. S. 41, 39 Sup. Ct. 211, 63 L. Ed. 466. The rule that a statute disclosing a pur*656pose to do so is required to give a civil right of action for wrongfully causing another’s death' is a part of the system of law with which the present inhabitants of the Canal Zone are familiar. To accord to the provision in question the effect of giving such a right of action would amount to giving it a meaning not plainly expressed by its language, and which it is not shown to have acquired before it was continued in force in the Canal Zone, and to giving it an effect which such a provision does not have under the law which is familiar to the present inhabitants of that territory. It well may be supposed that if,, prior to the change of sovereignty, the provision in question was authentically recognized as having the meaning now attributed to it in behalf of the defendant in error, a satisfactory showing to that effect could and would have been made.